STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

GERALD       TAYLOR                                                                            NO.          2021       CW    1232


VERSUS


LTAC    HOSPITAL           OF    FELICIANA,                                                             MARCH          4,   2022
LLC    D/ B/ A   AMG       SPECIALTY
HOSPITAL




In    Re:        LTAC          Hospital           of     Feliciana,                 LLC    D/ B/ A          AMC        Specialty
                 Hospital,                  applying               for         supervisory                   writs,            19th
                   Judicial           District           Court,           Parish          of      East        Baton          Rouge,
                 No.       698791.




BEFORE:          GUIDRY,          HOLDRIDGE,             AND       CHUTZ,          JJ.


        WRIT        GRANTED.              The     judgment           of        the        district            court           dated
September           20,        2021,           denying        the        motion           for        summary            judgment
filed by         defendant,                LTAC       Hospital           of     Feliciana,                  LLC     D/ B/ A     AMC

Specialty          Hospital,              is     reversed.           As       to     his       medical            malpractice
claims,       the      plaintiff,               Gerald        Taylor,          failed           to      produce             factual
support       sufficient              to       establish       the        existence             of      a    genuine          issue
of    material            fact       as     to    a     causal           link       between            the        defendant' s
alleged       negligent              action        and       the    plaintiff' s                injury,           which        is   a

necessary          element           of     his       claim.        See       La.     R. S.       9:    2794( A);            Samaha

v. Rau, 2007- 1726 (                  La.       2/ 26/ 08),         977       So. 2d      880,         883- 4.          Further,

regarding           the         plaintiff'         s     negligent                 infliction                of        emotional

distress         claims,         he       failed       to    produce           factual          support            sufficient
to    establish            a     genuine           issue       of        material              fact         regarding           the
emotional          severity of his                    damages,           which       is    an     essential                 element
of    his    claim.        See       Moresi       v.     State       Through             Department               of    Wildlife
and    Fisheries,              567     So. 2d      1081,       1095 (         La.        1990).             Therefore,          the
motion       for     summary           judgment             filed        by    the        defendant            is       granted,

and    the    plaintiff' s             claims          are    dismissed.




                                                              JMG
                                                              GH
                                                             WRC




COURT       OF APPEAL,           FIRST         CIRCUIT




       DEPUTY       CLERK        OF    COURT
              FOR    THE        COURT